DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “further comprising one or more external coil” as cited in claims 5 and 10 (NOTE: the specification discloses that the apparatus comprises a groundling unit or an external coil in paragraphs [0057] & [0083]) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5 and 10 recites the limitation of “further comprises one or more external coils”. Claim 6 depends upon claim 5 and claim 6 requires “with no need for the grounding unit”. Therefore, it is not clear if the claimed apparatus comprises “at least one grounding unit” or not. Appropriate correction/clarification is required. (NOTE: the specification discloses that the apparatus comprises a groundling unit or an external coil in paragraphs [0057] & [0083]).  
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9, and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Masaoka et al (PG-PUB US 2004/0047762).
Regarding claim 1, Masaoka et al disclose an apparatus for sterilizing a packing material (ABSTRACT). The apparatus comprises
(i) a container 4 for receiving gas and/or liquid (i.e. at least one container…... Figures 1-6, paragraph [0092]);
(ii) a power source 6 for applying voltage to an electrode 5 (i.e. at least one ene3rgization means……, Figures 1-6, paragraph [0092]); and
(iii) a treating vessel 1 having a ground electrode 2 to contain the packing container 4, wherein the treating vessel 1 is aligned with the container 4 and the ground electrode 2 on a table 3; the table 3 includes contact portions thereattached to interconnect the container 4 and the ground electrode 2; and the ground electrode 2 is provided with a terminal for ground connection (i.e. at least one grounding unit……, Figures1-6, paragraph [0094]), 
It should be noted that “an alignment device” does not recite any structural limitation and will be interpreted as “a structure/unit/device for aligning some components/structures/elements in any orientation”. The container 4, the vessel 1, and the ground electrode 2 are aligned on a portion of the table 3, hence reading on “an alignment device”. 
With respect to the limitation of “wherein the system provides……”, it is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 2, Masaoka teaches that the container 4 may be a glass/plastic/paper bottle/cup (paragraphs [0006], [0007], & [0163]).
Regarding claim 3, Masaoka teaches that solution containing electrolyte may be supplied to the container 4 (Figures 3 & 4, paragraph [0111]). Moreover, “the fluid” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 4, Masaoka teaches that the electrode 5 is provided within the container 1 and connected to the power source 6 (Figures 1-6, paragraph [0092]). It should be noted that “the fluid” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 7, Masaoka teaches that the vessel 1 is formed from acrylic resin or ceramic (paragraph [0094]).
Regarding claim 9, Masaoka teaches a system for sterilization packing material (paragraph [0001]). It should be noted that the claim does not recite any additional structures 
Regarding claim 11, Masaoka teaches that a moving means is provided for moving the packing material (paragraph [0132]).
Regarding claim 12, Masaoka teaches that that the container 4 may be a glass/plastic/paper bottle/cup (paragraphs [0006], [0007], & [0163]). Since the device of Masaoka comprises substantially the same structures as claimed, it must have the same outcome. If different result is achieved, it must be due to some limitations that is not currently claimed.
Regarding claim 13, “the fluid” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Response to Arguments
Due to the applicant’s amendments, rejections under 112 are withdrawn.
Applicant’s arguments have been considered but are moot in light of the applicant’s amendments.
Conclusion
Claims 1-7, and 9-13 are rejected 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855.  The examiner can normally be reached on Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIUYU TAI/Primary Examiner, Art Unit 1795